Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The communication received on 3/24/22 has been entered.

Response to Arguments/Amendments
With the exception of applicant’s arguments towards the Official Notice, the arguments have been considered but are moot in view of the new ground(s) of rejection.
However, it is important to note that applicant challenge the Official Notice pertaining examiner statement that the services related to any of shopping, a service related to settlement, a service related to a change in a recipient of a product, or a service related to a coupon would have been old and well known in the art.
While challenging the Official Notice applicant failed to adequately support the allegation.  While choosing selectively MPEP citations (MPEP 2144.03 (B)) applicant overlooked applicant’s responsibility in regard to the Official Notice that follows (see MPEP 2144.03 (C)) applicant’s cited MPEP fragments. 
 Applicant is reminded that to adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). 
As clearly cited in MPEP 2144.03 (C), a general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate and in case of applicant’s failure to traverse the examiner’s assertion of official notice or offer inadequate traversal, the common knowledge or well-known in the art statement is taken to be admitted prior art. 
Following the inadequate challenge, applicant attempts to applicant points to the disclosure suggesting what claimed information processing system can be.
Although, the claims are read in the light of the specification that does not mean that everything in the specification should be read into the claims, especially since the language merely suggests a service related to shopping, a service related to settlement, a service related to a change in a recipient of a product, or a service related to a coupon.
Claims 1-6, 8-10 and 12-17 are pending. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 6, 8-10, 12 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoyos (USPUB 20140337221).
Hoyos teaches an information processing terminal (mobile device 101a), comprising: circuitry (see Fig. 2a and the associated text) configured to: acquire biometric information for biometric authentication and identification information of a device external (transaction terminal 101b) to the information processing terminal (the mobile device captures a code identifying the transaction terminal 101b and at least the user’s biometric information, para 85-89), wherein the device receives a service (in response to verifying the user’s identity, the computing device generates a transaction request that includes a transaction terminal identifier that uniquely identifies the transaction terminal… the transaction request is transmitted to a remote computing devices such that the user is authorized to transact at the transaction terminal after the transaction is verified, para 11, the transaction terminal 101b represents various forms of computing devices, such as workstations, dedicated point-of-sale systems, ATM terminals, personal computers, laptop computers, tablet computers, smart phone devices, personal digital assistants or other appropriate computers that can be used to conduct electronic transactions, para 31); perform the biometric authentication based on the biometric information (the mobile device 101a authenticates the user according to the biometric information, para 89); and transmit the identification information of the device upon a success of the biometric authentication (in response to verifying the user’s identity, the computing device generates a transaction request that includes a transaction terminal identifier that uniquely identifies the transaction terminal… the transaction request is transmitted to a remote computing devices such that the user is authorized to transact at the transaction terminal after the transaction is verified, para 11) and as per claims 9-10, the computing devices perform their functionalities by a processor executing instructions stored on computing media performing requested functionalities, he circuitry is further configured to transmit identification information of the information processing terminal upon generates a transaction request that includes a transaction terminal identifier that uniquely identifies the transaction terminal… the transaction request is transmitted to a remote computing devices such that the user is authorized to transact at the transaction terminal after the transaction is verified, para 11, the generated transaction request includes information derived from the mobile device identification information, e.g. the mobileID assigned to the mobile device during enrollment, para 99), and the information processing device includes second circuitry (Fig. 2c and the associated text) configured to: acquire the identification information supplied from the first device upon in accordance with the success of the biometric authentication; and supply the service to the second device based on the identification information (the system server 105 authorizes the user to transact at the transaction terminal according to the transaction request, e.g. para 102 the service: authorizes transactions at the transaction terminal), the signal indicating that the user is verified equating to the approval and a skilled in the art would readily appreciate that computers perform their functionalities by using processors to execute computer instructions stored on computing media.  

Claim Rejections - 35 USC § 103
Claim(s) 16 is/are rejected under 35 U.S.C. 103 unpatentable over Hoyos (USPUB 20140337221).
Given the fact that Hoyos’ invention to financial transactions (e.g. para 3) including ATM terminals and point-of-sale systems, the Hoyo’s service meets the limitation as being “related” to a service related to settlement” and/or shopping.  However, for the purpose of the expedited prosecution, the examiner offers additional discussion regarding different interpretation of the “intended meaning” (?) of the limitations.
Specifically, the examiner asserts that having the service related to any of particular service, including a service related to any of the services listed in claim 16, would merely amount to a design choice given the predictable benefit of customization.   
Furthermore, Official Notice is taken that each of these claimed services would have been old and well known in the art before the effective filling date of the invention to and extend Hoyo’s to include these related services would have been obvious to a skilled in the art given the benefit of customization.
Moreover, if applicant required the invention to “relate” to any particular service it is noted that these differences would only be found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The supplying the service as taught by Hoyo would be performed the same regardless what this service would be related to.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 unpatentable over Hoyos (USPUB 20140337221) in view of Stanley (USPUB 20020130150) or, in the alternative Choi (USPUB 20150074797).
Hoyos teaches the information processing terminal used by a target user of the biometric authentication as discussed above.
As per claim 4, Hoyos does not, but Stanley and Choi teach the information processing terminal worn by the user (see Stanley’s Fig. 1 and the associated text or Choi's para 120). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine Hoyos and Stanley’s/Choi’s inventions given the predictable benefit of usability and electronic transactions.
As per claim 5, having the terminal with the acquisition unit worn by the user, there are only two different solutions, acquiring the biometric information when the information processing terminal when worn by the target user or when the terminal is not worn, each being an obvious variant of each other while providing the benefit of customization and flexibility.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 unpatentable over Hoyos (USPUB 20140337221) in view of Desai (USPUB 20160132851).
Hoyos teaches the information processing device suppling the service to the second device based on the first device information.
As per claim 13, Hoyos does not, but in related art Desai teaches the information including the acquired positional information (para 25-26 the server acquires the real-time location data for mobile device and determines whether the mobile device and the POS device are at the same location).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Desai teaching into Hoyos’ invention given the predictable benefit of security.
As per claim 14, clearly Hoyos’ invention is not limited to a single first device and plurality of the first devices providing the identification of the second device   Given no clear definition of the term “associated”, a device clearly is associated with its own identification information and the identification of the second device, information of which it would transmit.  Consequently, the identification information of the second device would clearly be “associated“ with identification information of each of the plurality of first devices used in Hoyos’ invention. 

Conclusion

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433